Case 2:20-cv-00011-HCN-DBP Document 17 Filed 05/10/21 PageID.108 Page 1 of 4




KEVIN ROBSON (6976)
J. ANGUS EDWARDS (4563)
JONES WALDO HOLBROOK & MCDONOUGH, P.C.
170 South Main Street, Suite 1500
Salt Lake City, Utah 84101
Tel.: (801) 521-3200
krobson@joneswaldo.com
aedwards@joneswaldo.com
Attorneys for the Plaintiff

                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

 BRETT NIELSEN,                                         NOTICE OF RELIEF FROM
                                                     AUTOMATIC STAY AND REQUEST
             Plaintiff,                              FOR SCHEDULING CONFERENCE
 v.


 REMINGTON ARMS COMPANY, LLC, a                         Case No. 2:20-cv-00011-HCN-DBP
 Delaware Limited Liability Company; and
 DOES I-X,                                                  Judge Howard C. Nielson, Jr.
             Defendants.                                  Magistrate Judge Dustin B. Pead


        Plaintiff Brett Nielsen, by and through his counsel, provides notice that the U.S.

Bankruptcy Court for the Northern District of Alabama, has provided Plaintiff relief from the

automatic stay in Defendant’s Chapter 11 Bankruptcy Case, No. 20-81688CRJ11 which shall

become effective as stated below.

        On July 27, 2020, Defendant and multiple subsidiaries filed voluntary petitions under

Chapter 11 of the Bankruptcy Code imposing the automatic stay of 11 U.S.C.§362 against

continued proceedings in this case. On March 12, 2021, the Bankruptcy Court entered its

Findings of Fact, Conclusions of Law, and Order Modifying and Confirming the Joint Chapter

11 Plan of the Debtors, the Official Committee of Unsecured Creditors, and Exit Term Loan

Lenders (the “Confirmation Order”)(ECF 1658). A copy of the Confirmation Order is attached

as Exhibit A. Pursuant to ¶ 93 of the Confirmation Order, Plaintiff and other parties classified


1730992.2
Case 2:20-cv-00011-HCN-DBP Document 17 Filed 05/10/21 PageID.109 Page 2 of 4




as “Tort Claimants” under the confirmed Chapter 11 Plan have a right to obtain automatic relief

from the automatic stay without further action of the bankruptcy court to proceed with litigation

nominally against Defendant by filing the form of notice (“Stay Relief Notice”) prescribed by

the Confirmation Order electing to proceed with litigation of their claim in the non-bankruptcy

court in which the litigation was proceeding prior to the Debtors’ filing of their bankruptcy

petition.

        The relief from stay triggered by filing of a Stay Relief Notice is effective on the later of

(i) 45 days after the date the Stay Relief Notice is filed or (ii) seven (7) days after the Effective

Date (a defined term in the Confirmation Order) of the Plan. Notice of the Effective Date of the

Plan, March 31, 2021, was filed by the Plan Administrator of March 31, 2021 (ECF 1764).

Plaintiff filed his Stay Relief Notice with the Bankruptcy Court on March 22, 2021 (ECF 1716),

a copy of which is attached as Exhibit B. Consequently, under the terms of ¶ 93 of the

Confirmation Order, the automatic stay is modified to allow this continuation of this action

nominally against the Defendant, a jointly administered debtor in the bankruptcy case, 45 days

from the filing if Stay Relief Notice, or May 6, 2021. Plaintiff will provide further notice to this

Court when it believes the stay relief allowing this action to proceed become effective.

        In ¶ 93, the Confirmation Order provides that, upon filing the Stay Relief Notice and stay

relief going effective, Plaintiff is entitled to proceed with litigation against the Defendant and

obtain a judgment (whether by default or otherwise), but any recovery shall only be made against

Defendant’s insurance assets. In ¶ 94, the Confirmation Order prescribes that Defendant is not

required to incur any fees, costs, or expenses to defend this action and that Defendant is

authorized to allow a default judgment to be entered, but under no circumstances can money

damages by sought from the Defendant other than from its insurance assets. In ¶ 92, the



                                                   2
1730992.2
Case 2:20-cv-00011-HCN-DBP Document 17 Filed 05/10/21 PageID.110 Page 3 of 4




Confirmation Order states that Defendant’s insurance carriers may agree to pay for the defense

of Defendant, but the carriers are under no obligation to agree to such a request.

        Because this lawsuit has been stayed for eight months, all of the deadlines in the

Scheduling Order (Dkt. No. 13) have expired. Thus, pursuant to Fed. R. Civ. P. 16, Plaintiff

requests that this Court, upon receiving further notice from the Plaintiff that the stay relief

triggered by the filing of the Stay Relief Notice has gone effective, schedule a pretrial conference

to issue an amended scheduling order with deadlines for discovery, designation of experts, and

filing motions. A pretrial conference is necessary, since Defendant should confirm that

insurance carriers will pay to defend Defendant or, if not, a hearing should be scheduled for

Plaintiff to present evidence in support of entry of a default judgment against Defendant.

        DATED this 10th day of May, 2021.

                                           JONES WALDO HOLBROOK & MCDONOUGH, PC


                                            /s/ J. Angus Edwards
                                           Kevin Robson
                                           J. Angus Edwards
                                           Attorneys for Plaintiff




                                                  3
1730992.2
Case 2:20-cv-00011-HCN-DBP Document 17 Filed 05/10/21 PageID.111 Page 4 of 4




                                  CERTIFICATE OF SERVICE

         I hereby certify that on May 10, 2021, I caused a true and correct version of the foregoing
to be filed with the Court’s electronic filing system, which sent notice to the following:

        Andrew A. Lothson
        Benjamin D. Lothson
        SWANSON MARTIN & BELL, LLP
        330 N. Wabash Avenue, Ste. 3300
        Chicago, IL 60611
        alothson@smbtrials.com
        blothson@smbtrials.com
        Attorneys for Defendant Remington Arms Company


        Rodney R. Parker
        SNOW CHRISTENSEN & MARTINEAU
        10 Exchange Place 11th Floor
        PO Box 45000
        Salt Lake City, UT 84145-5000
        rparker@scmlaw.com
        Attorneys for Defendant Remington Arms Company


                                                             /s/ J. Angus Edwards




                                                 4
1730992.2
